United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois  60604

                                           December 20, 2013

                                    DIANE S. SYKES, Circuit Judge


No. 12‐3377                                                  Appeal from the 
                                                             United States District Court for the
UNITED STATES OF AMERICA,                                    Northern District of Illinois,
          Plaintiff‐Appellee,                                Eastern Division.

        v.                                                   No. 89 CR 742‐1

LUIS A. MUNOZ,                                               Charles P. Kocoras, 
           Defendant‐Appellant.                              Judge.

                                                O R D E R

       The order issued today is amended. The following paragraph on page 4 is
replaced to read:

                Our position has proven controversial among some of our sister circuits.
        The Second and Third Circuits disagree with our holding in Daddato; in their
        view, our interpretation of the catch‐all provision in § 3583(d) allows the district
        courts to circumvent the statutory limitations on restitution orders. See United
        States v. Varrone, 554 F.3d 327, 335 (2d Cir. 2009); United States v. Cottman,
        142 F.3d 160, 169–70 (3d Cir. 1998); see also Gall, 21 F.3d at 112–13 (Jones, J.,
        concurring). But see United States v. Love, 431 F.3d 477, 481 & n.15 (5th Cir. 2005)
        (distinguishing Daddato and Cottman by suggesting that because drug buy money
        was not restitution to a victim, ordering its repayment falls outside of the
        statutory restrictions on ordering restitution to victims under VWPA).4




        4
           Despite distinguishing Daddato and Cottman, the Fifth Circuit did say that “it is probable that the
catch‐all provision would not allow a court to order in the first instance restitution for which Congress
implicitly has denied authorization by not allowing it under § 3563(b)(2).” United States v. Love, 431 F.3d
477, 483 (5th Cir. 2005).